





Exhibit 10(b)
2016 PARENT-BASED AWARD PROVISIONS




As of March 15, 2016, the Board of Directors of Protective Life Corporation (the
“Company”) granted you a cash denominated award (“Parent-Based Award”) that,
subject to the satisfaction of the applicable terms and conditions related to
such Parent-Based Award, including, but not limited to, the satisfaction of the
applicable service vesting conditions specified below, will entitle you to
receive a cash amount determined in the manner described below. You have also
received a 2016 Parent-Based Award Letter (the “Award Letter”), which together
with these Provisions for 2016 Parent-Based Award (“2016 Parent-Based
Provisions”), constitutes your full award.


1.    Award.


(a)    General Provisions. The Initial Value and the Grant Date of the
Parent-Based Award are set forth in your Award Letter.


(b)    Definitions. For purposes of these 2016 Parent-Based Award Provisions,
the following terms shall have the following meanings:


“Board” shall mean the Board of Directors of the Company.


“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company’s
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.


“Final Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of Parent as reported on the Tokyo Stock Exchange for each
trading day in the month of December 2018.


1

--------------------------------------------------------------------------------






“Initial Parent Stock Value” shall mean the average of the closing prices of a
share of common stock of Parent as reported on the Tokyo Stock Exchange for each
trading day in the month of February 2016.


“Initial Value” shall mean the initial dollar value assigned to your
Parent-Based Awards, as specified in your Award Letter.


“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.


“Parent Stock Percentage” shall mean the percentage derived from dividing the
Final Parent Stock Value by the Initial Parent Stock Value.


“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Parent-Based Award
under the 2016 Parent-Based Award Provisions.


“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.


2.    Vesting and Payment of Parent-Based Award.


(a)    General Vesting Rule. Unless vested on an earlier date as provided in
these 2016 Parent Stock-Based Award Provisions, your Parent Stock-Based Award
will vest on December 31, 2018, subject to your continued employment through
such date.


(b)    Payment of Parent Stock-Based Award. If your Parent-Based Award becomes
vested in accordance with paragraph 2(a), it will be settled in cash following
(but not later than the March 15 immediately following) the date as of which
such Parent-Based Award becomes vested. The aggregate amount payable in respect
of any vested Parent-Based Award shall be equal to the product of the Initial
Value and Parent Stock Percentage; provided, however, that if less than 100% of
your Parent-Based Award becomes vested, the amount payable shall be further
multiplied by the percentage of such Parent-Based Award that has become vested.


(c)    Adjustments in Respect of Parent Common Stock. If prior to December 31,
2018, there shall occur a change in the Parent’s common stock as a result of a
stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase such common stock at a price
substantially below fair market value, or other similar event such that an
adjustment is required to preserve, or to prevent enlargement of, the benefits
or potential benefits made available under the plan, then the Committee or the
Board shall adjust the Final Parent Stock Value so that it is


2



--------------------------------------------------------------------------------




equal to the value of such number of whole or fractional shares of Parent common
stock or other property (including other securities or cash) as a Parent
shareholder immediately prior to such event held or was entitled to receive in
respect of one share of Parent common stock immediately after such an event. Any
determination by the Committee or the Board as to the value of any property
other than Parent common stock shall be final, binding and conclusive on all
parties.


3.    Change in Control. In the event of a Change in Control, all of your
Parent-Based Award will immediately vest and shall be settled in cash, based on
the Parent Stock Percentage determined by calculating the Final Parent Stock
Value based on the closing prices of the Parent common stock on all trading days
during the 30 day period ended on the date on which the Change in Control
occurs. Payment of the amount so determined will be paid within 60 days
following the date on which the Change in Control occurs.


4.    Termination of Employment.


(a)Death, Disability or Normal Retirement. If your employment is terminated by
death, disability (as determined in accordance with generally applicable Company
policies) or by retirement on or after normal retirement age under the terms of
any retirement plan maintained by the Company or a Subsidiary, your Parent-Based
Award will vest in full.


(b)Early Retirement. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment with the Company and its Subsidiaries terminates
due to retirement before normal retirement age, a pro-rated portion of your
Parent-Based Award that will immediately vest based on a fraction, the numerator
of which is the number of complete and partial calendar months between January
1, 2016 and your retirement date, and the denominator of which is 36. Any
portion of your Parent-Based Award that does not vest upon your early retirement
pursuant to the preceding sentence will be forfeited.


(c)Involuntary Termination. If your employment is involuntarily terminated by
the Company, your Parent-Based Award will immediately vest unless, if your
employment is involuntarily terminated by the Company prior to March 15, 2017,
the Committee determines otherwise (and subject to such conditions as the
Committee may determine). Notwithstanding the foregoing, this provision shall
not apply if your termination is for “Cause.” For purposes of this award,
"Cause" shall mean (1) your conviction or plea of nolo contendere to a felony;
(2) an act or acts of extreme dishonesty or gross misconduct; or (3) violation
of the Company’s Code of Business Conduct.


(d)Other Termination. Unless the Committee determines to provide for treatment
that is more favorable to you on such terms and conditions as the Committee may
determine, if your employment is terminated for Cause prior to the date payment
is made in respect of your Parent-Based Award under paragraph 2(b) or for any
reason not set forth in paragraphs 4(a), (b) or (c) prior to the applicable
vesting date specified in paragraph 2(a), your unvested Parent-Based Award will
be forfeited.




3



--------------------------------------------------------------------------------




(e)    Payment of Vested Parent-Based Award. Any Parent-Based Award that becomes
vested under this paragraph 4 by reason of your termination of employment prior
to the date such Parent-Based Award would otherwise have become vested pursuant
to paragraph 2(a) shall nonetheless be payable at the same time and in the same
manner as they would have been paid under paragraph 2(b) if you had remained in
the Company’s employment through each of the applicable dates specified in
paragraph 2(a).


5.    Federal Income Tax Consequences.


(a)    General. The following description of the federal income tax consequences
of the Parent-Based Award is based on currently applicable provisions of the
Code, and is only a general summary. The summary does not discuss state and
local tax laws, which may differ from the federal tax law, or federal estate,
gift and employment tax laws. You are urged to consult with your own tax advisor
regarding the application of the tax laws to your particular situation.


(b)    Grant of Parent-Based Award. This Parent-Based Award grant will not
subject you to federal income tax.


(c)    Payment of Parent-Based Award. You will recognize ordinary income for
federal income tax purposes on the date the Parent-Based Award is earned and
paid (the “Payment Date”), unless you have made an effective election under the
Company’s Deferred Compensation Plan for Officers (“Deferred Compensation
Plan”), as discussed in paragraph 5(d). The amount of income recognized will be
equal to the aggregate amount of cash paid.


(d)    Deferred Compensation Plan. You may elect to defer payment in respect of
your vested Parent-Based Award, and the recognition of taxable income with
respect to such payment, by making deferral elections under the Deferred
Compensation Plan. If you make effective deferral elections, you will recognize
ordinary income when the amount derived from the deferred portion of your
Parent-Based Award payment is paid from the Deferred Compensation Plan, in an
amount equal to the amount of cash paid.


You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.


(e)    ERISA. This Parent-Based Award is not qualified under Section 401(a) of
the Code and is not subject to any of the provisions of the Employee Retirement
Income Security Act of 1974.


6.    Tax Withholding. The Company will withhold from your Parent-Based Award
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan in respect to your Parent-Based Award) an
amount in cash sufficient to satisfy any applicable federal, state or local tax
withholding obligation.




4



--------------------------------------------------------------------------------




7.    Non-transferability of Parent-Based Award. Your Parent-Based Award may not
be assigned, pledged, or otherwise transferred, except upon your death by the
laws of intestacy or descent and distribution.


8.    Beneficiary Designations. You may name a beneficiary or beneficiaries (who
must be members of your family and who may be named contingently or
successively) with respect to your rights under your Parent-Based Award
(including the right to receive any payment in respect of your Parent-Based
Award after your death) by submitting a written beneficiary designation in a
form acceptable to the Company. Any such designation will be effective only when
filed with the Company’s Chief Financial Officer and Controller (or such other
person as the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations. If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.


9.    Administration of the Award. Parent-Based Awards subject to these 2016
Parent-Based Award Provisions shall be administered by the Committee, which
shall have the authority to select the Participants, to recommend to the Board
for approval the awards to be made to each Participant, and to determine the
conditions subject to which awards will become payable under these 2016
Parent-Based Award Provisions. Notwithstanding anything else contained herein to
the contrary, the Committee may delegate any and all of its duties and
responsibilities in respect of all Participants other than the Chief Executive
Officer and all members of the Company’s Performance and Accountability
Committee to a committee of officers comprised of the Chairman and Chief
Executive Officer; the President and Chief Operating Officer; the Executive Vice
President, Chief Legal Officer, Secretary and General Counsel; the Executive
Vice President, Finance and Risk and Chief Risk Officer; and the Executive Vice
President, Chief Administrative Officer. In the event that, at any time any of
the aforementioned offices shall be vacant (or the title associated with such
position shall be changed), the person performing the duties of such position
shall serve on such officer’s committee.


The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, the 2016 Parent-Based
Award Provisions as the Committee deems necessary or advisable in order to carry
out such provisions. Except as otherwise provided herein, the Committee’s
interpretation and construction of the 2016 Parent-Based Award Provisions and
its determination of any conditions applicable to Parent-Based Awards or the
granting of Parent-Based Awards to specific Participants shall be conclusive and
binding.


The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the 2016 Parent-Based Award Provisions
and may rely upon any opinion received from any such counsel, consultant or
agent and any computation received from any such consultant or agent. All
expenses incurred in the administration of these 2016 Parent-Based Award
Provisions, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company. No member or former member of
the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with any


5



--------------------------------------------------------------------------------




Parent-Based Awards under these 2016 Parent-Based Award Provisions other than as
a result of such individual’s willful misconduct.


10.    Amendment. By action of the Board or the Committee, the Company may from
time to time amend, terminate or discontinue the 2016 Parent-Based Award
Provisions at any time, but no amendment, termination or discontinuance of these
2015 Parent-Based Award Provisions will unfavorably affect any Parent-Based
Award previously granted.


11.    Effect on Employment and Other Benefits. Receipt of a Parent-Based Award
under the 2016 Parent-Based Award Provisions does not give any Participant any
right to receive awards in the future or to continue in the employ of the
Company and its subsidiaries, and Parent-Based Award recipients are subject to
discipline and discharge in the same manner as any other employee. Income
recognized as a result of any payment in respect of Parent-Based Awards will not
be included in the formula for calculating benefits under the Company’s Pension,
401(k), and Disability Plans.


12. Cooperation in Litigation. By accepting a Parent-Based Award subject to
these 2016 Parent-Based Award Provisions, you agree that after your employment
terminates (regardless of the reason), you will cooperate fully with the Company
in connection with any current or future claims, lawsuits, arbitrations,
proceedings, examinations, inquiries or investigations involving the Company
that relate to your service with the Company. This includes being available on
reasonable notice for interviews and other communications with the Company’s
counsel in connection with any such matter and appearing at the Company’s
request (and without a subpoena) to be deposed or to give testimony.


13. Non-Solicitation Agreement. By accepting a Parent-Based Award subject to
these 2016 Parent-Based Award Provisions, you agree that for one year beginning
on the date your employment terminates (regardless of the reason), you will not
(directly or indirectly) hire, solicit for hire, or assist others in hiring or
soliciting for hire, any employee of the Company or its subsidiaries (“Company
Employees”). This provision shall not apply if you worked in, or were a resident
of, the state of California when your employment terminated. This provision
shall not prohibit you or a future employer of yours from hiring, soliciting for
hire, or assisting others in hiring or soliciting for hire, any Company Employee
who (1) responds to a general solicitation or advertisement that is not
specifically directed to Company Employees, (2) is referred to you or your
future employer by a search firm, employment agency or similar organization, or
(3) directly or indirectly contacts you or your future employer on their own
initiative and without having been solicited.


14. Trade Secrets; Solicitation of Customers. By accepting a Parent-Based Award
subject to these 2016 Parent-Based Award Provisions, you agree to permanently
maintain the confidentiality of the Company’s “Trade Secrets.” Trade Secrets
shall include any trade secrets as defined by law, and shall specifically
include information regarding customers and agents or prospective customers and
agents; marketing and sales techniques, materials and information; records,
documents and data; business practices, policies, procedures and strategies;
product and pricing information; compensation arrangements; financial
information; attorney-client


6



--------------------------------------------------------------------------------




communications; and any other confidential or proprietary information relating
to the Company that is not available to the public. (Information is not a Trade
Secret, however, if it is available in the public domain, has been obtained from
a source other than the Company, or has been lawfully obtained through means
other than your employment relationship with the Company.) In addition, by
accepting a Parent-Based Award subject to these 2016 Parent-Based Award
Provisions you agree that for one year beginning on the date your employment
terminates (regardless of the reason), you will not – whether on your own behalf
or on behalf of or in conjunction with any person or entity – use the Company’s
Trade Secrets to solicit any business of the type conducted by the Company as of
your termination date from any person or entity that was either (1) a customer
or agent of the Company as of that date or (2) a prospective customer or agent
contacted, called upon, or serviced by the Company during the twelve months
before your termination date, or induce, promote, facilitate, or otherwise
contribute to the solicitation of such customers or agents or prospective
customers or agents through the use of Trade Secrets.


15. Recovery of Damages by the Company. You agree that if you were to violate
any of paragraphs 12, 13, and 14, the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Award (including all legally required withholdings)
(or, if less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of paragraphs 12, 13,
or 14. All determinations under this paragraph shall be made by the Committee,
acting reasonably and in good faith, and its determinations shall be final,
binding and conclusive on you, the Company, and any other person or entity
affected thereby.  This liquidated damages provision does not relinquish any
equitable remedies and other claims for damages that the Company may have.


16. Acceptance of Award. No action is required if you wish to accept your Parent
Stock-Based Award. If you wish to decline your Parent-Based Award, you must
provide the Company with notice of your decision on or before March 30, 2016 by
writing or emailing Wendy Evesque, Protective Life Corporation, P. O. Box 2606,
Birmingham, Alabama 35202 (Wendy.Evesque@Protective.com).
_______________________________




Questions regarding a Parent-Based Award subject to these 2016 Parent-Based
Award Provisions and requests for additional information about the 2016
Parent-Based Award Provisions or the Committee should be directed to Beth
Hinson, Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone (205) 268-3967, e-mail Beth.Hinson@Protective.com). These 2016
Parent-Based Award Provisions and your Award Letter contain the formal terms and
conditions of your Award, and you should retain them for future reference.






7

